PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Benzion Landa, et al. 
Application No. 16/714,756
Filed: December 15, 2019
For: ENDLESS FLEXIBLE BELT FOR A PRINTING SYSTEM
:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION

The decision mailed October 9, 2020, was issued in an error and is hereby VACATED in place 
of the mailing of this new decision.

This is a corrected decision in response to the petition, filed September 29, 2020, under the provisions 37 CFR 1.182 to expedite consideration of a simultaneously filed petition to revive the above-identified application under the provisions of 37 CFR 1.137(a).

The petition under 37 CFR 1.182 is GRANTED.  

The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration on or before payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed June 25, 2020.  Accordingly, the date of abandonment is September 17, 2020. A Notice of Abandonment was mailed on September 24, 2020. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  


The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed declarations, (2) the petition fee of $2000; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker	
Paralegal Specialist
Office of Petitions


cc:	Marc Van Dyke
	1400 Village Square Blvd #3-86851
	Tallahassee, FL 32312